MCDONALD, J.,
dissenting. In this case, the evidence was that the victim described the one who robbed her and detailed his clothing to a police officer. The victim’s *373boyfriend saw the defendant running into a building dressed as the victim had described him. Later, after the boyfriend learned of the robbery, he again saw the defendant on the street. When the boyfriend approached the defendant, he ran away and the boyfriend pursued him. The defendant ran to a police officer and the boyfriend met with the officer investigating the robbery. The officers then brought the defendant to the victim’s apartment where the victim identified him as the robber. There was circumstantial evidence supporting the victim’s identification.
The boyfriend had a less than ten year- old felony conviction, as did the defendant. Both the boyfriend’s and the defendant’s convictions were admitted on the issue of credibility for impeachment. As to the victim’s prior felony conviction, however, the trial court, after hearing the circumstances of the identification and the state’s witnesses at a prior hearing, weighed the victim’s felony record and decided not to admit it. The trial court did so, principally, because the conviction was more than ten years old. In excluding the victim’s prior felony conviction, the trial court followed the guidance we provided in State v. Nardini, 187 Conn. 513, 525-26, 447 A.2d 396 (1982), suggested by rule 609 (b) of the Federal Rules of Evidence. With respect to rule 609 (b), which serves as “a rough bench mark” of our law; id., 526; the Second Circuit has stated that convictions more than ten year’s old should be admitted “very rarely and only in exceptional circumstances.” (Internal quotation marks omitted.) Zinman v. Black & Decker (U.S.), Inc., 983 F.2d 431, 434 (2d Cir. 1993); accord United States v. Mahler, 579 F.2d 730, 736 (2d Cir.), cert. denied, 439 U.S. 991, 99 S. Ct. 592, 58 L. Ed. 2d 666 (1978); see also 4 J. Weinstein & M. Berger, Weinstein’s Federal Evidence (2d Ed. 1997) § 609.07 [1], p. 609-43. For the benefit of litigants and the trial courts, we should either abandon Nardini or continue to follow it. Now, we do *374not know whether there is a tidal benchmark for the admission of old convictions.
The majority concludes that the trial court abused its discretion. Yet, “[t]he action of the trial court is not to be disturbed unless it abused its legal discretion, and [i]n determining this the unquestioned rule is that great weight is due to the action of the trial court and every reasonable presumption should be given in favor of its correctness. ... In determining whether there has been an abuse of discretion, the ultimate issue is whether the court could reasonably conclude as it did.” (Internal quotation marks omitted.) Eldridge v. Eldridge, 244 Conn. 523, 534, 710 A.2d 757 (1998). It cannot be said that the trial court’s ruling in this case was unreasonable. Had we served as the trial court, we might have ruled differently, but we should be careful not to substitute our judgment for that of the trial court, which saw and heard the witnesses, where reasonable minds might differ. See Gillis v. Gillis, 214 Conn. 336, 344, 572 A.2d 323 (1990).
Accordingly, I would find the trial court’s ruling neither an abuse of discretion nor so prejudicial as to require a new trial.
I respectfully dissent.